UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6749


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

IRA ST ANTHONY HUGGINS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:04-cr-01098-PMD-1; 2:08-cv-70001-PMD)


Submitted:    September 29, 2009            Decided:   October 6, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ira St Anthony Huggins, Appellant Pro Se.        Alston Calhoun
Badger, Jr., Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ira St Anthony Huggins seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.   2009)    motion.        The    order       is     not    appealable    unless     a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional     right.”           28     U.S.C.      § 2253(c)(2)      (2006).         A

prisoner     satisfies      this          standard        by     demonstrating          that

reasonable      jurists    would       find      that      any    assessment       of    the

constitutional     claims       by    the    district       court    is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                        Although the

district court’s determination that Huggins’ claims were barred

by the statute of limitations is debatable, we conclude that

reasonable jurists would not find the district court’s rejection

of   Huggins’    claims    on    the      merits     to    be    debatable    or    wrong.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3